ACCEPTED
                                                                                                                                                         03-15-00262-CV
                                                                                                                                                                 7728577
                                                                                                                                              THIRD COURT OF APPEALS
                                                                                                                                                         AUSTIN, TEXAS
                                                                                                                                                    11/6/2015 4:00:46 PM
                                                                                                                                                       JEFFREY D. KYLE
                                                                                                                                                                  CLERK




                                                                                                                           FILED IN
                                                                                                                    3rd COURT OF APPEALS
                                                                                                                        AUSTIN, TEXAS
November 6, 2015                                                                                                    11/6/2015 4:00:46 PM
                                                                                                                      JEFFREY D. KYLE
Jeffrey D. Kyle                                                                                                             Clerk
                                                                                                                             Via E-file
Clerk of the Court
Court of Appeals
Third District of Texas
Price Daniel, Sr. Building
209 West 14th Street, Room 101
Austin, Texas 78701

Re:   No. 03-15-00262-CV; Texas Association of Acupuncture and Oriental Medicine v.
      Texas Board of Chiropractic Examiners; and Yvette Yarbrough, Executive
      Director in her Official Capacity; In the Third District Court of Appeals, Austin,
      Texas

Dear Mr. Kyle,

       In response to your November 4, 2015 letter notifying the parties that oral
argument was set, I am notifying you of my intention to argue this matter before the
Court. Thank you for your time and consideration.

Sincerely,

/s/ Joe H. Thrash
JOE H. THRASH
Assistant Attorney General
State Bar No. 19995500
Assistant Attorney General
Administrative Law Division
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
Telephone: (512) 475-4203
Facsimile: (512) 320-0167
Joe.thrash@texasattorneygeneral.gov
ATTORNEY FOR APPELLEE

cc: Craig T. Enoch                                                              Via Email: cenoch@enochkever.com
    Attorney for Appellant


        P os t Of fic e B ox 12548 , Aust in , Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt o r n eygen era l. go v